Name: Council Regulation (EC) NoÃ 1212/2009 of 30Ã November 2009 fixing for the 2010 fishing year the guide prices and Community producer prices for certain fishery products pursuant to Regulation (EC) NoÃ 104/2000
 Type: Regulation
 Subject Matter: fisheries;  prices;  foodstuff
 Date Published: nan

 12.12.2009 EN Official Journal of the European Union L 327/1 COUNCIL REGULATION (EC) No 1212/2009 of 30 November 2009 fixing for the 2010 fishing year the guide prices and Community producer prices for certain fishery products pursuant to Regulation (EC) No 104/2000 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (1), and in particular Article 18(3) and Article 26(1) thereof, Having regard to the proposal from the Commission, Whereas: (1) Article 18(1) and Article 26(1) of Regulation (EC) No 104/2000 provide that a guide price and a Community producer price should be fixed for each fishing year in order to determine price levels for intervention on the market for certain fisheries products. (2) Article 18(1) of Regulation (EC) No 104/2000 requires the guide price to be fixed for each of the products and groups of products listed in Annexes I and II to that Regulation. (3) On the basis of currently available data on the prices for the products concerned and the criteria referred to in Article 18(2) of Regulation (EC) No 104/2000, the guide prices should be increased, maintained or reduced for the 2010 fishing year depending on the species. (4) Article 26(1) of Regulation (EC) No 104/2000 requires the Community producer price to be fixed for the products listed in Annex III to that Regulation. It is appropriate to establish the Community producer price for one of those products and calculate the Community producer price for the others by means of the conversion factors established by Commission Regulation (EC) No 802/2006 of 30 May 2006 fixing the conversion factors applicable to fish of the genera Thunnus and Euthynnus (2). (5) On the basis of the criteria laid down in the first and second indents of Article 18(2) and in Article 26(1) of Regulation (EC) No 104/2000, the Community producer price for the 2010 fishing year should be adjusted. (6) Given the urgency of the matter, it is important to grant an exception to the six-week period mentioned in paragraph 1(3) of the Protocol on the role of national parliaments in the European Union annexed to the Treaty on European Union, HAS ADOPTED THIS REGULATION: Article 1 For the fishing year from 1 January to 31 December 2010, the guide prices as provided for in Article 18(1) of Regulation (EC) No 104/2000 shall be as set out in Annex I to this Regulation. Article 2 For the fishing year from 1 January to 31 December 2010, the Community producer prices as provided for in Article 26(1) of Regulation (EC) No 104/2000 shall be as set out in Annex II to this Regulation. Article 3 This Regulation shall enter into force on 1 January 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 2009. For the Council The President S. O. LITTORIN (1) OJ L 17, 21.1.2000, p. 22. (2) OJ L 144, 31.5.2006, p. 15. ANNEX I Annexes Species Products listed in Annexes I and II to Regulation (EC) No 104/2000 Commercial presentation Guide price (EUR/tonne) I 1. Herring of the species Clupea harengus Whole fish 275 2. Sardines of the species Sardina pilchardus Whole fish 580 3. Dogfish (Squalus acanthias) Whole fish or gutted fish with head 1 090 4. Spotted dogfish (Scyliorhinus spp.) Whole fish or gutted fish with head 711 5. Redfish (Sebastes spp.) Whole fish 1 188 6. Cod of the species Gadus morhua Whole fish or gutted fish with head 1 589 7. Saithe (Pollachius virens) Whole fish or gutted fish with head 776 8. Haddock (Melanogrammus aeglefinus) Whole fish or gutted fish with head 976 9. Whiting (Merlangius merlangus) Whole fish or gutted fish with head 898 10. Ling (Molva spp.) Whole fish or gutted fish with head 1 165 11. Mackerel of the species Scomber scombrus Whole fish 317 12. Mackerel of the species Scomber japonicus Whole fish 279 13. Anchovy (Engraulis spp.) Whole fish 1 287 14. Plaice (Pleuronectes platessa) Whole fish or gutted fish with head from 1.1.2010 to 30.4.2010 1 052 Whole fish or gutted fish with head from 1.5.2010 to 31.12.2010 1 462 15. Hake of the species Merluccius merluccius Whole fish or gutted fish with head 3 403 16. Megrim (Lepidorhombus spp.) Whole fish or gutted fish with head 2 402 17. Dab (Limanda limanda) Whole fish or gutted fish with head 828 18. Common flounder (Platichthys flesus) Whole fish or gutted fish with head 496 19. Albacore or longfinned tunas (Thunnus alalunga) Whole fish 2 241 Gutted fish with head 2 487 20. Cuttlefish (Sepia officinalis and Rossia macrosoma) Whole 1 781 21. Monkfish (Lophius spp.) Whole fish or gutted fish with head 2 923 Without head 6 015 22. Shrimp of the species Crangon crangon Simply boiled in water 2 423 23. Northern prawn (Pandalus borealis) Simply boiled in water 6 474 Fresh or chilled 1 590 24. Edible crab (Cancer pagurus) Whole 1 676 25. Norway lobster (Nephrops norvegicus) Whole 5 197 Tails 4 102 26. Sole (Solea spp.) Whole fish or gutted fish with head 6 742 II 1. Greenland halibut (Reinhardtius hippoglossoides) Frozen, in original packages containing the same products 1 916 2. Hake of the genus Merluccius spp. Frozen, whole, in original packages containing the same products 1 208 Frozen, filleted, in original packages containing the same products 1 483 3. Sea bream (Dentex dentex and Pagellus spp.) Frozen, in lots or in original packages containing the same products 1 492 4. Swordfish (Xiphias gladius) Frozen, whole, in original packages containing the same products 3 998 5. Cuttlefish (Sepia officinalis) (Rossia macrosoma) (Sepiola rondeletti) Frozen, in original packages containing the same products 1 915 6. Octopus (Octopus spp.) Frozen, in original packages containing the same products 2 161 7. Squid (Loligo spp.) Frozen, in original packages containing the same products 1 179 8. Squid (Ommastrephes sagittatus) Frozen, in original packages containing the same products 961 9. Illex argentinus Frozen, in original packages containing the same products 856 10. Prawn of the family Penaeidae  Prawn of the species Parapenaeus longirostris Frozen, in original packages containing the same products 4 072  Other species of the family Penaeidae Frozen, in original packages containing the same products 8 055 ANNEX II Species Products listed in Annex III to Regulation (EC) No 104/2000 Weight Commercial specifications Community producer price (EUR/tonne) Yellowfin tuna (Thunnus albacares) weighing more than 10 kg each Whole 1 224 Gilled and gutted Other weighing not more than 10 kg each Whole Gilled and gutted Other Albacore (Thunnus alalunga) weighing more than 10 kg each Whole Gilled and gutted Other weighing not more than 10 kg each Whole Gilled and gutted Other Skipjack (Katsuwonus pelamis) Whole Gilled and gutted Other Bluefin tuna (Thunnus thynnus) Whole Gilled and gutted Other Other species of the genera Thunnus and Euthynnus Whole Gilled and gutted Other